DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 10-20 are presented for examination.
                    
                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		     Specification
The specification is accepted. 

			         Drawings
The formal drawings are accepted. 



                                       Election Restriction
Claims 1-22 were initially presented for examination. In response to a restriction requirement, Applicants elected claims of Group II, which consists of claims 10-20. Applicants are requested 
                                  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
Examiner is Authorized to cancel all withdrawn claims via examiner’s amendment by Mr. William Park when all elected claims are deemed allowable (see applicant’s remark page 2 section, Election of Claims). 
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

Cancel claims 1-9 and 21-22.


                                         Allowable Subject Matter 
Claims 10-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
Independent claim 10 of the present application teaches, for example, “A semiconductor memory system comprising: a controller including a temporary code setter that is configured to store and change information of a temporary far cell region and a temporary near cell region of a memory deck as a temporary code, the controller configured to output the temporary code and an address of a selected memory cell; and a memory device including: a plurality of memory decks; a control circuit block configured to generate signals for controlling output the temporary code”
The prior arts of record (Baek et al. US PN: 10,777,270 teach in reading data from the memory cells MC, when the memory cells MC programmed by using the third reset write current Irst3 are read by using a first read voltage Vread1, the memory cells in a hatched region, although the memory cells are programmed with the reset data, may be determined as being programmed with the set data due to decrease in a threshold voltage. That is, the number of memory cells included in the hatched region is represented as BER, and the BER is high in the hatched region. It may be expected that the BER of the reset data according to the third reset write current Irst3 may increase according to an increase in the NPC (see col. 12, lines 49-60).
The prior arts of record, (Damle et al. US. PN: 10,679,698 teach a memory device includes a memory array having multiple resistance-based memory cells. Resistance-based memory stores data based on resistive state, either set or reset, of the memory cells. The electrical setting margins, such as read voltage write current, or other voltage and current values, can adjust over the life of the device. A controller in the system can provide adaptive calibration of the electrical setting margins to reduce the bit error rate that would otherwise tend to increase over the life of the memory device. The controller is coupled to the memory array, and can periodically sample set and reset margins for memory cells of the memory array. Responsive to detection of a change in a margin, the system can adaptively adjust a preset electrical setting used to differentiate between a set state and a reset state) 
including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a controller including a temporary code setter that is configured to store and change information of a temporary far cell region and a temporary near cell region of a memory deck as a temporary code, the controller configured to output the temporary code and an address of a selected memory cell; and a memory device including a plurality of memory decks; a control circuit block configured to generate signals for controlling the memory decks;Page 10 of 14U.S. Serial No.: 16/874,103PATENT DOCKET: PA4019-0a region reset circuit configured to receive the temporary code and the address to generate first to third reset signals to reset a far cell region, a middle cell region, and a near cell region; and a bit error determination block configured to receive the first to third reset signals to determine bit error ratios based on regions of the memory deck, wherein the temporary code setter is configured to receive the bit error ratios, measured by the bit error determination block, to change a boundary of the temporary far cell region and to output the temporary code”. Consequently, claim 10 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112